Citation Nr: 1728774	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-39 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability, to include degenerative disc disease, low back strain, and paracentral disc bulge.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to September 1996 and from November 2001 to June 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied service connection for residuals of a low back injury (herniated disc).  In September 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In July 2014, given other back disorder diagnoses of record, the Board expanded the claim on appeal to encompass additional back diagnoses of record (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the claim for further action, to include additional development of the evidence. After accomplishing further action, the agency of original jurisdiction continued to deny the claim (as reflected in a March 2016 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

As a final preliminary matter, the Board again notes (as noted in the July 2014 remand), that, after having two hearings rescheduled, the Veteran failed to report, without good, cause for a Board hearing at the RO (Travel Board hearing) scheduled for a date in April 2014.  Under these circumstances, his Board hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704.

In August 2016, the Board remanded the Veteran's claim for additional development. The case has since returned to the Board for further consideration.



FINDING OF FACT

The Veteran's current low back disability, to include degenerative disc disease, low back strain, and paracentral disc bulge, was not present until many years after service, and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include degenerative disc disease, low back strain, and paracentral disc bulge, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in August 2016, the Board remanded the low back disability service connection issue to the AOJ for additional development. The Board received a VA addendum opinion. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection - Low Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The record reflects diagnoses of degenerative disc disease, lumbar strain, and a paracentral disc bulge, which the Veteran contends had their onset in service.

The Veteran's Service Treatment Records (STRs) reflect that he denied a history of back pain in September 2000, during the enlistment exam for his second period of service. Other than a single report of paravertebral spasm in November 1994, the service records are absent for any complaint, diagnosis or treatment for back pain.

The patient file notes that the Veteran reported injuring lower back in service in 1994 and that it has bothered him on and off since then. The Veteran also reported that in 2003 his back "went out" for a year with herniated disc and that the Veteran had a similar episode in 2008 at work. 

In an October 2008 to the Daytona Beach VA Outpatient Clinic (VAOPC), the Veteran stated that he had been seeing a local doctor who had prescribed medicine for his back pain, and that the Veteran had been out of work for two months due to pack pain. The doctor noted that the Veteran had been diagnosed with a sprain and that the Veteran had experienced a herniated disc in 2004. 

In a visit to the Gainesville VA Medical Center (VAMC) in September 2009, the Veteran stated "I came in today because yesterday I aggravated an old back injury when lifting [a] 65 pound box by myself. I have constant moderate to severe dull pain that at times shoots to left buttocks. Certain movements will aggravate the pain. I took some Aleve and it helped a little bit I normally would take skelaxin but do not have any."

In February 2011, VA provided the Veteran a VA examination. The examiner confirmed the diagnoses of paracentral disc bulge and degenerative disc disease. During this exam, the Veteran stated in 1994, while in in training, he had developed low back pain, was diagnosed with "low back strain." The Veteran stated that it "bothers me ever since," with complaints of low back pain, occasionally "shooting" down to the left buttock, aggravated by physical activity, relieved by rest, ice, stretching. The VA examiner opined that that the degenerative disc disease was not related to active service. 

In October 2014, during a visit to the Gainesville VA Medical Center, an entry noted that the Veteran denied "back and peripheral joint pain, swelling, redness or muscle pain." 

An addendum opinion was provided to the Board in February 2016. The VA examiner opined that the Veteran's back condition, was less likely as not due to or the result of his active service. The VA examiner noted that the Veteran was seen once for what was diagnosed as a "paralumbar sprain," after which he was treated and released. Here, the VA examiner inaccurately noted that the Veteran was diagnosed with "paravertebral sprain," as the Veteran's November 1994 STRs reflect that he was treated for a "paravertebral spasm."  The Board finds that this mistake is minor, and did not affect the examination or opinion provided by the examiner.

The VA examiner also noted that the ensuing medical record was silent for any return visits for any persistent, recurring or chronic lower back complaints or back disorder, including in his 2000 induction examination. The VA examiner explained that sprains are acute events that generally occur from a repetitive motion activity, twisting, fall, etc., and that each sprain is a unique event. As such, the VA examiner indicated that (muscle and ligament) sprains when given enough time, rest, and medication, it would resolve without permanent sequelae. The VA examiner concluded that such appeared to be the case here since the medical record after this acute event was silent for any further back complaints. In addition, the examiner noted that the Veteran has gained about 100 pounds (BMI nearly 40) since he was on active and reserve duty and that such marked weight gain can have a significant impact on the vertebrae and disks of the back as well as other weight bearing joints. The examiner reported that the VA problem list in 2008 did include low back pain.

In September 2016, the same examiner provided an addendum opinion. The opinion stated that there was no objective evidence of any continuity of the Veteran's lower back symptoms, since service separation or otherwise, that would provide a nexus between the Veteran's currently reported lower back symptoms and the Veteran's active military service activities that ended 14 years ago. Also, the examiner noted it has been 14 years since the Veteran separated from the military and other unknown intercurrent events could have played a role or roles in the Veteran's current lower back condition.

The examiner made note of the 2006 musculoskeletal exam that stated "Gait coordinated and smooth, no clubbing or cyanosis noted, No misalignment, defects or deformities of joints, bones or muscles. Joints within full [range of motion.] No pain, or contractures. No muscle atrophy or weakness." The VA examiner noted that muscle spasms are episodes of acute pain associated with specific activities or events i.e. lifting heavy objects, overuse, falls, repetitive motion, etc. which are generally transient, self-limited and respond to rest, time and medication. He further stated that each episode is a unique event. The examiner opined that such events are most often caused by different activities by different mechanisms at different times, they are not necessarily related to nor caused by prior events, nor do they necessarily lead to a chronic condition such as arthritis or disc disease.

The VA examiner also noted that the marked weight gain from 178 pounds in 1993 to 312 pounds in 2016 cannot be overlooked as a major contributing factor to progressive lower back pain and development of arthritis.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his low back disability is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, low back disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's low back disability is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

The Veteran first filed a compensation and pension request in November 2008, despite contending that his pain began in service and increased in severity after leaving service in 2002. While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Board notes that the Veteran has indicated that he first injured his back in November 1994, near the beginning of his first round of service. In his enlistment exam for his second round of service in 2000, the Veteran specifically denied any history of recurrent back pain. In different reports the Veteran has characterized the back pain as both "on and off" and continuous. In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza, 7 Vet. App. 498. In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords lessened probative weight to such contentions.

In this regard, the Veteran has alleged that he has suffered from a back injury during service and has generally alleged suffering from back symptoms continuously since service. However, in October 2014, the Veteran denied "back and peripheral joint pain, swelling, redness or muscle pain." Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current low back disability was due to an in-service injury are inconsistent with the other evidence and, therefore, are not credible. Consequently, the Board assigns little probative weight to such statements.

The Board has considered the Veteran's lay statements and buddy statements, but finds the Veteran's service treatment records, his enlistment examination,  the delay in filing claims, the February 2011 VA Exam, October 2014 VA Exam and the September 2016 VA medical opinion to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a low back disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for low back disability, to include degenerative disc disease, low back strain, and paracentral disc bulge, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


